DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/20/2020, 9/15/202, 3/4/2021, and 5/6/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/26/2019. 
Status of Application
Claims 1-18 are pending. Claims 1, 7, and 13 are the independent claims. Claims 1-5, 7-11, and 13-18 have been amended. This FINAL Office Action is in response to the “Amendments and Remarks” received on 1/28/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 1/28/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.

With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “The amended independent claim 1 recites limitations that cannot be interpreted as being able to be performed in the human mind. Amended claim 1 recites limitations of "A track prediction method for an obstacle at a junction, implemented by a self-driving vehicle, comprising: acquiring environment information of a junction to be passed by the self-driving vehicle, and acquiring information on a visible obstacle in a detection range of the self-driving vehicle, wherein the environment information comprises road information and information on a junction obstacle located in an area of the junction; combining the information on the junction obstacle with the information on the visible obstacle, and selecting information on a blind-zone obstacle in a blind zone of the self-driving vehicle at the junction, wherein the information on the blind-zone obstacle is obtained by removing identical information between the information on the junction obstacle and the information on the visible obstacle from the information on the junction obstacle; and predicting a moving track of an obstacle corresponding to the information on the blind-zone obstacle, according to the road information, such that the self-driving vehicle can plan a moving track of the self-driving vehicle at the junction based on the moving track of the obstacle predicted". These limitations explicitly require that the method is implemented by a self-driving vehicle, 
It remains the Office’s stance that even though applicant has amended to claims to contain a self-driving vehicle in the preamble, and further states that a plan can be created, however these amendments do not overcome the level of mental process. The self-driving vehicle is merely a processor and memory and does not differentiate itself from this, nor is anything done with the combining of the information, rather a plan or calculations are carried out. As stated earlier, in the previous Office Action, the Office suggests amending the claims with non-generic structures and positively reciting vehicle control, as merely planning is not considered control, as no control step is claimed. Therefore the Office respectfully disagrees.
Applicant further remarks “even if the Examiner should persist in contending that the amended claim 1 could somehow be interpreted as being directed to an abstract idea, the amended claim 1 recites significantly more than an abstract idea, and is integrated into a practical application (see M.P.E.P. 2106.04(d)). As is disclosed in the specification of the present application (see paragraph [0050], for example), the limitations explicitly recited in amended claim 1 improve the functioning of a computer (i.e., improving a prediction capability of the vehicle for the obstacle at the junction) and involve much more than just "applying" steps to a general purpose computer to perform an abstract idea. Therefore, amended claim 1 recites "significantly more" than an abstract idea, under SME Step 2B” and the Office respectfully disagrees.
It remains the Office’s stance that the claimed subject matter is not significantly more, than the abstract idea.  Applicant states that the functioning of the computer is 
Applicant finally remarks “Based on similar reasons, the amended independent claims 7 and 13 are not directed to an abstract idea, and also recite significantly more than an abstract idea, as discussed above, and the rejection of claims 7 and 13 under 35 U.S.C. 101 should be withdrawn” and the Office respectfully disagrees.
It remains the Office’s stance that the claimed subject matter, as currently presented, are a clear demonstration of an abstract idea and do not add significantly more. Therefore the rejections remains and the Office respectfully disagrees.
Therefore the claim rejections under 35 U.S.C. § 101 remain.
With respect to the previous claim rejections under 35 U.S.C. § 102, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring, combining and predicting a track.
The limitations of acquiring, combining and predicting a track, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processors” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “self-driving vehicle” language, “acquiring, combining and predicting” in the context of this claim encompasses the user merely calculating a track. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the acquiring, combining and predicting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-6, 8-12, and 14-18 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 7, and 13.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claims, for example linking the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-5, 7-11, and 13-17 are rejected under 35 USC 103 as being unpatentable over Ohnishi et al. (United States Patent Publication 2018/0336787) in view of Zhu et al.  (United States Patent 9,315,192).
With respect to Claim 1: While Ohnishi discloses “A track prediction method for an obstacle at a junction” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“implemented by a self-driving vehicle” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19];
“comprising: acquiring environment information of a junction to be passed by a self-driving vehicle” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“and acquiring information on a visible obstacle in a detection range of the self-driving vehicle” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“wherein the environment information comprises road information and information on a junction obstacle located in an area of the junction” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“combining the information on the junction obstacle with the information on the visible obstacle” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 

“wherein the information on the blind-zone obstacle is obtained by analyzing the information on the junction obstacle and the information on the visible obstacle and the information on the junction obstacle” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19];
“and predicting a moving track of an obstacle corresponding to the information on the blind-zone obstacle, according to the road information” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19];
“such that the self-driving vehicle can plan a moving track of the self-driving vehicle at the junction based on the moving track of the obstacle predicted” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0097, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19].
Ohnishi does not specifically state that like data is removed from analysis.
Zhu, which is also a vehicle control system for vehicles, based on locations, teaches “wherein the information is obtained by removing identical information between the information sets” [Zhu, Col 18 lines 30-58].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhu into the invention of Ohnishi to not only include using object, blind spot, map and sensor data to calculate vehicle controls as Ohnishi discloses but to also remove 
With respect to Claim 2: Ohnishi discloses “The track prediction method of claim 1, wherein acquiring environment information of a junction to be passed by the self-driving vehicle comprises: when a distance between the self-driving vehicle and the junction reaches a preset distance, receiving the environment information acquired by an acquisition device at the junction” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19].
With respect to Claim 3: Ohnishi discloses “The track prediction method of claim 1, wherein combining the information on the junction obstacle with the information on the visible obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 

“matching the information on the junction obstacle with the information on the visible obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“determining whether the information on the junction obstacle and the information on the visible obstacle comprise identical information” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“and if the information on the junction obstacle and the information on the visible obstacle comprise information on a same obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“obtaining the information on the blind-zone obstacle by removing the identical information from the information on the junction obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-027400 and Figures 1, 5-7, 17-19].
With respect to Claim 4: Ohnishi discloses “The track prediction method of claim 3, wherein determining whether the information on the junction obstacle and the information on the visible obstacle comprise identical information comprises: acquiring historical frame data of a first obstacle located at the 
“based on the information on the junction obstacle; acquiring historical frame data of a second obstacle in the detection range of the self-driving vehicle, based on the information on the visible obstacle; performing feature matching to the historical frame data of the first obstacle and the historical frame data of the second obstacle by using a preset model” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274]; 
“and when a matching result is greater than a preset threshold, determining that information corresponding to the first obstacle and information corresponding to the second obstacle are identical” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274].
With respect to Claim 5: Ohnishi discloses “The track prediction method of claim 1, further comprising: determining whether the information on the junction obstacle comprises information on the self-driving vehicle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274]; 
“and if the information on the junction obstacle comprises the information on the self-driving vehicle, removing the information on the self-driving vehicle from the information on the junction obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274].
With respect to Claims 7-11: all limitations have been examined with respect to the method in claims 1-5. The device taught/disclosed in claims 7-11 can clearly 
With respect to Claims 13-17: all limitations have been examined with respect to the method in claims 1-5. The storage medium taught/disclosed in claims 13-17 can clearly perform on the method of claims 1-5. Therefore claims 13-17 are rejected under the same rationale.
Claims 6, 12, and 18 are rejected under 35 USC 103 as being unpatentable over Ohnishi et al. (United States Patent Publication 2018/0336787) in view of Zhu et al.  (United States Patent 9,315,192) and in view of Kobayashi et al.  (United States Patent Publication 2018/0225963).
With respect to Claim 6: While Ohnishi discloses “The track prediction method of claim 1, wherein predicting a moving track of an obstacle corresponding to the information on the blind-zone obstacle according to the road information comprises: acquiring historical frame data of the blind-zone obstacle based on the information on the obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274]; 
“and predicting a moving track of the blind-zone obstacle at the junction, according to junction environment information and the road information in combination with the historical frame data of the obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274].
Ohnishi does not specifically state that the traffic lights state are detected, rather map data.
Kobayashi, which is also a vehicle control system for vehicles, based on locations, teaches “predicting a moving track of the blind-zone obstacle at the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kobayashi into the invention of Ohnishi to not only include using object, blind spot, map and sensor data to calculate vehicle controls as Ohnishi discloses but to also include traffic light data when controlling vehicles as taught by Kobayashi with a motivation of creating a more robust system (increased safety) by accounting for traffic lights as well as vehicles and blind spots. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on blind spots and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 12: all limitations have been examined with respect to the method in claim 6. The device taught/disclosed in claim 12 can clearly perform on the method of claim 6. Therefore claim 12 is rejected under the same rationale.
With respect to Claim 18: all limitations have been examined with respect to the method in claim 6. The storage medium taught/disclosed in claim 18 can clearly perform on the method of claim 6. Therefore claim 18 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/JESS WHITTINGTON/Examiner, Art Unit 3669